Taliaferro, J.
The plaintiff brought suit in 1870 against the defendant as tutor of a minor child for the sum of $799 16, alleged to have been expended by him in furnishing the minor with necessary apparel, board, lodging, tuition, and school-books during the period of three years. This claim was established, and in June, 1872, the plaintiff recovered “judgment for $263 30, with legal interest from judicial demand, reserving to the plaintiff the right of claiming from the tutor the balance of his claim, say $533 86, in due course of administration of the minor’s property.” In February, 1875, the plaintiff filed a supplemental petition praying judgment against the tutor for the above-named balance of $533 86, 'with interest, etc.
The defendant answered denying any indebtedness to the plaintiff in his individual capacity or in his representative capacity of tutor, and, further, he alleged that plaintiff’s claim had been determined and adjudicated upon by the proper court, and referred to the judgment of the nineteenth of June, 1872, above referred to. The judgment of the lower court dismissed the demand set up in plaintiff’s supplemental petition, and the plaintiff appealed.
We think the judgment of the lower court correct. The plaintiff having already recovered judgment for the whole of his demand by the judgment of the nineteenth of June, 1872, had no legal right to sue again for an alleged balance due him.
Judgment affirmed.